Bboyles, J.
1. Under the facts of this case there was no error in the following charge to the jury: “I charge you that where property has been shown to have been stolen, and shortly thereafter the same property is found in the possession of the defendant, in a criminal case, the jury may draw an inference that the defendant is the guilty party, unless the defendant explains his possession, if found in possession of such property, to the satisfaction of the jury, — that his possession was innocent rather than criminal.”
2. There was some evidence to support the verdict; and it having been approved by the trial judge, this court will not interfere.

Judgment affirmed.


Bodges, J., dissents.